Citation Nr: 0812356	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  05-04 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for hearing loss 
of the left ear.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada that granted noncompensable service connection 
for left ear hearing loss.

During the pendency of the appeal, the veteran relocated to 
Florida.  The RO in St. Petersburg, Florida now has 
jurisdiction of his claims file.


FINDING OF FACT

Since May 9, 2001, the veteran's service-connected hearing 
loss of the left ear has been manifested by no more than 
auditory acuity level II.  The hearing loss in his left ear 
is not service-connected.


CONCLUSION OF LAW

The criteria for a compensable rating for hearing loss in the 
left ear have not been met since May 9, 2001, the effective 
date of service connection.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.85, 4.87, Tables VI, VII, Diagnostic Code (DC) 
6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2007).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (2007).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2007).

If impaired hearing is service-connected in one ear only, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I.  38 C.F.R. 
§§ 3.383(a)(3), 4.85(f) (2007).  In this case, the veteran's 
right ear is not service-connected.  Therefore, his right ear 
will be assigned a designation of Roman Numeral I.

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 
38 C.F.R. § 4.86 (2007).  Under these provisions, when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
is 30 decibels or more at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment form either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  In this case, the 
veteran's test results for the left ear do not meet the 
criteria for the alternate rating method, and thus his left 
ear hearing loss will only be rated by the usual method.  

Treatment records dated from May 2001 to October 2006 do not 
demonstrate complaints of hearing loss.  Additionally, these 
records do not show that the veteran underwent audiological 
testing during this period.

The veteran did, however, undergo VA audiological examination 
in November 2002 and in September 2007.  On examination in 
November 2002, the pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
35
LEFT
5
10
10
40
70

The averages were 15 in the right ear and 33 in the left ear.  
Speech recognition ability was 100 percent, bilaterally.

On examination in September 2007, the pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
40
50
LEFT
50
40
45
70
80

The averages were 36 in the right ear and 59 in the left ear.  
Speech recognition ability was 98 percent in the right ear, 
and 100 percent in the left ear.

Because the veteran's right ear is not service connected, his 
right ear is designated a Roman Numeral I.  38 C.F.R. 
§§ 3.383(a), 4.85(f).  For the left ear, the average pure 
tone thresholds of 33 and 59 decibels, along with speech 
discrimination percentages of 100 percent, warrant 
designations of Roman Numeral I and II, respectively, under 
Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. 
§ 4.85, where the left ear is either Roman Numeral I or II, 
and the right ear is Roman Numeral I, the appropriate rating 
is 0 percent under DC 6100.  

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected left ear 
hearing loss.  However, according to the November 2002 and 
September 2007 audiometric test results, as compared to the 
rating criteria, an increased rating may not be granted. 

As the preponderance of the evidence is against the claim for 
an increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist

The veteran's claim for an increased initial rating for left 
ear hearing loss arises from his disagreement with the 
initial evaluation assigned following the grant of service 
connection.  Once service connection is granted, the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the veteran in 
this case.

As to VA's duty to assist, VA has associated with the claims 
file the veteran's private and VA treatment records, and 
afforded him VA examinations in November 2002 and September 
2007.  In addition, the veteran testified before the RO in 
November 2004.  The Board finds these actions have satisfied 
VA's duty to assist and that no additional assistance is 
required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 



ORDER

An initial compensable rating for left ear hearing loss is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


